                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                              No. CR07-4095-LTS

 vs.
                                                       MEMORANDUM
 LARRY CONNER,                                       OPINION AND ORDER
               Defendant.

                            ____________________________

                               I.     INTRODUCTION
        This case is before me on defendant Larry Conner’s motion (Doc. No. 141) for
compassionate release. The Government has filed a response (Doc. No. 147) and Conner
has filed a reply (Doc. No. 151). Oral argument is not necessary. See Local Rule 7(c).


                                II.    BACKGROUND
        On October 17, 2008, Conner pleaded guilty to one count of conspiracy to
distribute 500 grams or more of methamphetamine mixture and 50 grams or more of
methamphetamine actual after a felony drug conviction and one count of possession with
intent to distribute 50 grams or more of methamphetamine mixture after a felony drug
conviction. See Doc. No. 93. At Conner’s sentencing hearing on January 7, 2009,
United States District Judge Mark W. Bennett calculated a guideline range of 262 to 327
months, based on a total offense level of 34 and a criminal history category VI. See Doc.
No. 105. Because Conner had a previous felony drug conviction, he faced a mandatory
minimum of 240 months. See Doc. No. 108 at ¶¶ 51, 93. However, the parties entered
into a plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) in
which they jointly recommended a sentence of 210 months’ imprisonment. See Doc. No.
105-2. That sentence was possible after Judge Bennett granted the Government’s motion



       Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 1 of 22
for a downward departure pursuant to United States Sentencing Guideline (U.S.S.G.) §
5K1.1 and 18 U.S.C. § 3353(e). See Doc. No. 105. Judge Bennett accepted the plea
agreement and sentenced Conner to 210 months’ imprisonment. Id.
      Conner had health issues at the time of his sentencing.         His presentence
investigation report (PSR) states:
       The defendant suffers from ongoing and extensive medical health issues.
       The majority of his records are maintained by the U.S. Department of
       Veterans Affairs. He experienced a ruptured appendectomy in 1965, a
       hernia in 1967, and thoracotomy in 1999. In addition, he has been
       diagnosed with multi-level spinal stenosis, Chronic Obstructive Pulmonary
       Disease, congestive heart failure, Hepatitis B and C, Peripheral
       Neuropathy, diabetes, hypertension, tobacco abuse, severe Lumbar
       Radiculopathy, and Lubmar Disc Degeneration. The defendant has also
       been subject to multiple surgeries. He last underwent back surgery on
       March 16, 2007. While this summary may not reflect the extent of the
       defendant’s multiple medical conditions, they are severe.
Doc. No. 108 at ¶ 77. Conner indicated before sentencing that he was going to file a
motion for a downward departure because of his health issues pursuant to U.S.S.G. §
5H1.4. Id. at 22. However, because the parties entered an 11(c)(1)(C) agreement and
Judge Bennett accepted it, the motion for downward departure was not filed and Judge
Bennett did not consider Conner’s health issues at sentencing. See Doc. No. 108-3.
      According to the Bureau of Prisons (BOP) website, Conner is located at Rochester
FMC and his projected release date is May 14, 2023.


                 III.   COMPASSIONATE RELEASE STANDARDS
       A court’s ability to modify a sentence after it has been imposed is extremely
limited. One way a court may modify a sentence is through “compassionate release” as
outlined in 18 U.S.C. § 3582(c)(1)(A), which was recently modified by the First Step
Act of 2018 (FSA). See Pub. L. No. 115-391, § 603. In the past, 18 U.S.C. §
3582(c)(1)(A) permitted a court to reduce a defendant’s term of imprisonment only upon
the motion of the Director of Bureau of Prisons (BOP).          The FSA modified §

                                          2

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 2 of 22
3582(c)(1)(A) such that a defendant may now directly petition the court “after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the
receipt of such a request by the warden of the defendant's facility, whichever is earlier.”
See Mohrbacher v. Ponce, No. CV18-00513, 2019 WL 161727, at *1 (C.D. Cal. Jan.
10, 2019) (discussing modifications made to § 3582(c)(1)(A) by the FSA); see also United
States v. Perez-Asencio, No. CR18-3611, 2019 WL 626175, at *2–3 (S.D. Cal. Feb. 14,
2019).
         If a defendant fully exhausts administrative remedies, the court may, upon motion
of the defendant, reduce the defendant’s sentence, after considering the factors set forth
in 18 U.S.C. § 3553(a) to the extent they are applicable, if the court finds that:
         (i) extraordinary and compelling reasons warrant such a reduction; or
         (ii) the defendant is at least 70 years of age, has served at least 30 years in
         prison, pursuant to a sentence imposed under section 3559(c), for the
         offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);
         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission . . .
18 U.S.C. § 3582(c)(1)(A).             Conner does not meet the requirements of §
3582(c)(1)(A)(ii). He has not served at least 30 years in prison and was not sentenced
pursuant to 18 U.S.C. § 3559(c) to life in prison. Accordingly, Conner’s only possible
avenue for relief is § 3582(c)(1)(A)(i).
         The starting point in determining what constitutes “extraordinary and compelling
reasons” under § 3582(c)(1)(A)(i) is the Sentencing Guideline discussing compassionate
release issued by the United States Sentencing Commission. See U.S.S.G. § 1B1.13
(U.S. Sentencing Comm’n 2018); see also United States v. Hall, No. CR98-7, 2019 WL
6829951, at *3 (E.D. Ky. Dec. 13, 2019); United States v. Rivernider, No. CR10-222,


                                               3

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 3 of 22
2019 WL 3816671, at *2 (D. Conn. Aug. 14, 2019). The Guideline provides that
extraordinary and compelling reasons exist in the following circumstances:
      (A) Medical Condition of the Defendant.—
          (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include metastatic
          solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia.
          (ii) The defendant is—
             (I) suffering from a serious physical or medical condition,
             (II) suffering from a serious functional or cognitive
             impairment, or
             (III) experiencing deteriorating physical or mental health
             because of the aging process,
          that substantially diminishes the ability of the defendant to provide
          self-care within the environment of a correctional facility and from
          which he or she is not expected to recover.
      (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
      experiencing a serious deterioration in physical or mental health because of
      the aging process; and (iii) has served at least 10 years or 75 percent of his
      or her term of imprisonment, whichever is less.
      (C) Family Circumstances.—
          (i) The death or incapacitation of the caregiver of the defendant's
          minor child or minor children.
          (ii) The incapacitation of the defendant's spouse or registered partner
          when the defendant would be the only available caregiver for the
          spouse or registered partner.
      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant's case an extraordinary and
      compelling reason other than, or in combination with, the reasons described
      in subdivisions (A) through (C).
U.S.S.G. § 1B1.13 cmt. n.1.
      This Guideline predates the FSA and has “not been amended to reflect that, under
the FSA, a defendant may now move for compassionate release after exhausting
                                            4

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 4 of 22
administrative remedies.” Rivernider, 2019 WL 3816671, at *2. Courts are split on
whether the policy statement is binding because it predates the FSA’s changes to 18
U.S.C. § 3582(c)(1)(A). A number of district courts have concluded that Guideline §
1B1.13 cmt. n.1 does not restrain a court’s assessment of whether extraordinary and
compelling reasons exist to release a defendant. See, e.g., United States v. Rodriguez,
CR17-00021, 2019 WL 6311388, at *7 (N.D. Cal. Nov. 25, 2019); United States v.
Urkevich, No. CR03-37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019); United
States v. Brown, No. CR05-00227, 2019 WL 4942051, at *4 (S.D. Iowa Oct. 8, 2019);
United States v. Fox, CR14-03, 2019 WL 3046086, at *3 (D. Me. July 11, 2019); United
States v. Beck, CR13-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019); United
States v. Cantu, No. CR05-458, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019).
Other courts have concluded that extraordinary and compelling reasons exist only if they
are included in the Guideline. See, e.g., United States v. Lynn, No. CR89-0072, 2019
WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019).
      As I have previously stated, I agree with those courts that have found that although
the Guideline provides helpful guidance on what constitutes extraordinary and compelling
reasons, it is not conclusive given the recent statutory changes. See United States v.
Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8, 2020); see
also Rodriguez, 2019 WL 6311388, at *7 (Congress knew that the BOP rarely granted
compassionate release requests prior to the FSA, and the purpose of the FSA is to increase
the number of compassionate release requests granted by allowing defendants to file
motions in district courts directly even after the BOP denies their request); Brown, 2019
WL 4942051, at *3 (same).


                                  IV.    DISCUSSION
A.    Exhaustion of Administrative Remedies
      On February 26, 2020, Conner submitted an administrative request for
compassionate release to his warden. Doc. No. 147-2. The request did not mention the
                                            5

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 5 of 22
COVID-19 pandemic but did refer to his medical conditions. Id. On March 4, 2020,
Conner’s warden wrote to the BOP Office of General Counsel, recommending that
Conner be considered for compassionate release. Doc. No. 147-3. On March 27, 2020,
Kadeem Hobson, a Probation Officer in the Southern District of Iowa, wrote to Conner’s
case manager that the Southern District of Iowa has approved the Iowa Veterans Home
as a location Conner could reside upon release. Doc. No. 147-4.
       On March 30, 2020, Dr. Jeffery Allen sent a letter to General Counsel
summarizing Conner’s medical history.1 Doc. No. 147-6. Dr. Allen concluded that
Conner did not meet the criteria for compassionate release because, despite his health
issues, he was still able to complete most of his activities of daily living (ADLs). Id. at
2. He also concluded that Conner was not experiencing deteriorating mental or physical
health that substantially diminished his ability to function in a correctional facility. Id.
On April 6, 2020, the BOP Office of General Counsel wrote to Conner’s warden that the
request for compassionate release was denied for the reasons explained by Dr. Allen.
Doc. No. 147-5.
       On April 21, 2020, Conner’s counsel submitted another request for compassionate
release to the warden, stating that Conner was making the request due to the COVID-19
pandemic and his health issues. Doc. No. 142-1. As of May 27, 2020, the warden has
not responded. Doc. No. 147 at 3. The Government concedes that Conner has exhausted
his administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A).


B.     Extraordinary and Compelling Reasons
       Conner argues that extraordinary and compelling reasons are present here because
of his medical conditions and because he is at an extremely high risk of severe
complications and death if were infected with COVID-19. Doc. No. 142 at 11. He

1
  It is unclear from the record what position Dr. Allen holds within the BOP. His title in his
letter is only “Medical Director.” Doc. No. 147-6. Dr. Allen’s name does not appear in any
of Conner’s medical records, so he does not seem to be a treating physician.
                                              6

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 6 of 22
argues that he is at risk of contracting COVID-19 while he is incarcerated at Rochester
FMC. Id. at 12. The Government does not dispute that Conner’s medical conditions
place him at a high risk of serious illness and death if he were infected with COVID-19.
Doc. No. 147 at 4. However, the Government argues that Conner cannot demonstrate
that he is less likely to contract COVID-19 at his proposed release location, the Iowa
Veterans Home, than at Rochester FMC. Id. The Government states that there are
confirmed cases of COVID-19 at the Iowa Veterans Home, but no active cases at
Rochester FMC. Id. The Government also argues that the BOP has taken many steps to
mitigate the treat of COVID-19 in its facilities. Id. at 4–9.


       1.     Conner’s Health Conditions
       Conner’s health conditions could constitute extraordinary and compelling reasons
even without considering COVID-19. Guideline § 1B1.13 cmt. n.1(B) provides that
extraordinary and compelling reasons exist where a defendant is at least 65 years old, is
experiencing a serious deterioration in physical health because of the aging process and
has served at least 10 years or 75 percent of his term of imprisonment, whichever is less.
Conner is 73 years old and has served at least 10 years of his term of imprisonment. See
Doc. No. 108 at 2. In addition, his medical records demonstrate that he is experiencing
a serious deterioration in physical health because of the aging process.
       On March 26, 2020, Dr. Claudia Nassaralla, one of Conner’s treatment providers,
prepared a summary of Conner’s health issues. Doc. No. 145-1 at 412–14. Her report
lists 38 diagnosed health issues: type 2 diabetes mellitus, diabetic neuropathy,
hypertension, stage 3 chronic kidney disease, vitamin B12 deficiency, vitamin D
deficiency, heart failure, spinal stenosis, status post laminectomy syndrome, severe
lumbar radiculopathy, severe osteoarthritis of the knee, right hand arthritic pain, bilateral
lower extremity vascular insufficiency, history of venous stasis ulcers, history of frostbite
injury, history of recurrent lower extremity cellulitis, left shoulder arthritis, morbid
obesity, obstructive sleep apnea, history of syncope and presyncope, multiple episodes
                                             7

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 7 of 22
of acute respiratory failure secondary due to pneumonia with hypercapnia and hypoxia
requiring BiPAP and intubation, chronic obstructive pulmonary disease (COPD), chronic
HBV versus natural immunity after an infection, history of squamous cell carcinoma,
history of actinic keratosis, history of tobacco use, history of alcohol use, history of
marijuana use, history of methamphetamine use, history of heroin use, opioid dependence
with a history of narcotic overdose, probable myoclonic jerks, probable essential tremor,
diplopia probably due to sixth nerve palsy, cataracts, anemia and onychomycosis. Id. at
412–13. Dr. Nassaralla’s report further states:
      Mr. Conner was hospitalized once since his arrival at FMC Rochester, MN
      on 12/2018 [with] septic shock secondary pneumonia needing ICU stay.
      His chronic obstructive pulmonary disease (COPD) is getting progressively
      worse. He is currently needing to use supplemental oxygen longer
      throughout the day. On 11/12/19, he had a pulmonology consultation for
      nodule pulmonary and COPD.               Pulmonology stated given his
      comorbidities, he will be a very poor candidate for any aggressive
      treatment. On 12/16/19, his CT chest showed “mild upper lobe
      predominant centrilobular emphysema; resolution of the previously
      described 12 x 7 mm subpleural nodule in the posterior right upper lobe;
      stable appearance of few additional small solid pulmonary nodules and
      micronodules such as a 3 mm nodule in the right upper lobe and a 4 x 6
      mm right lower lobe juxtapleural nodule; elevation of the left
      hemidiaphragm is again noted with partial atelectasis of the lingula and left
      lower lobe; there is subsegmental atelectasis/scarring in the right middle
      lobe and right lower lobe; there is mild bilateral pleural thickening, with
      unchanged right pleural calcifications.”
      He also needs constant care with his lower extremity skin and has been
      followed by wound care nurse for the past 2 years. He has chronic pain
      due to his lumbar spinal stenosis, severe lumbar spine radiculopathy and
      severe osteoarthritis on the knees. He was able to lose weight and has been
      working hard to achieve better glycemic control of his diabetes mellitus
      type 2.
      In terms of his ability to do instrumental activities of daily living, he is able
      to dial a phone, to use the computer to communicate with staff, to
      independently plan and prepare snacks/meals outside of food services and
      to manage TRULINCS account independently. However, he is able to
      perform light daily tasks, but he cannot maintain acceptable level of

                                             8

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 8 of 22
      cleanliness. All his laundry must be done by others. His travel would be
      limited to taxi or automobile with assistance of another. Currently his
      medications is managed by nursing staff. His instrumental activities of daily
      living total score is 5 out [of] 9.
      In terms of his current functional ability based on the physical self-
      maintenance scale. He requires partial dressing and uses the assistance [of]
      an electric wheelchair. He is independent with toileting, feeding, grooming
      and bathing. His functional ability score is 4 out of 6.
Id. at 413–14.
      Dr. Francois Rollin also prepared a report, at the request of Conner’s counsel,
summarizing Conner’s medical records and giving his opinion on the risk COVID-19
poses to Conner. See Doc. No. 142-2. Dr. Rollin is an Assistant Professor of Medicine
at the Emory University School of Medicine within the Division of General Medicine and
Geriatrics. Doc. No. 142-3. Dr. Rollin wrote, in part:
      Importantly, [Conner’s] COPD is severe enough to require chronic
      supplemental oxygen (3.5 liters of oxygen), to have caused a recent COPD
      exacerbation in April 2019, and to have been complicated by four recent
      hospitalizations with acute [or] chronic respiratory failure in December
      2018, July 2016, March 2016, and one requiring intubation and mechanical
      ventilation in May 2014. He was last hospitalized in December 2018 with
      septic shock due to pneumonia and required ICU level care at that time.
      He uses 3 different inhalers, multiple times a day to help control his COPD
      and his last test of lung function found him to have both restrictive and
      obstructive disease and defined him as GOLD Class 3 severe COPD . . . .
      Aside from these major medical conditions, Mr. Conner also suffers from
      spinal stenosis with ongoing pain and limitations to his mobility despite
      undergoing lower back surgery (L2-L4 lumbar fusion and laminectomy) on
      3/16/2007. His mobility deficits require the use of a motorized wheelchair,
      he also has severe knee osteoarthritis, chronic leg and foot wounds due to
      poor circulation in his legs (vascular insufficiency) requiring constant
      wound care. He also has a history of heavy tobacco use (80 pack-year
      history, now quit).
Doc. No. 142-2 at 1–2.
      Although many of Conner’s health conditions existed at the time of the offense
conduct and his sentencing, his health conditions have seriously worsened because of the

                                           9

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 9 of 22
aging process. His COPD has advanced to the point that he requires daily chronic
supplemental oxygen, uses multiple inhalers multiple times a day and has been
hospitalized four times in the last six years for respiratory failure. Conner reported in
August 2019 that he was unable to be off of supplemental oxygen for more than 20
minutes. Doc. No. 146 at 278. He requires the use of a motorized wheelchair due to
spinal stenosis and chronic back pain. He needs constant care for leg and foot wounds
due to poor circulation in his legs. The BOP also appears to be monitoring Conner for
possible signs of lung cancer.
      The deterioration of Conner’s health does not appear to be caused by an
unwillingness to follow medical advice. Conner’s PSR indicates that at the time of
sentencing he was “ignoring simple medical advice, such as a diet absent sugar.” Doc.
No. 108-2 at 3. However, recent records indicate Conner is making an effort to manage
his diet and exercise the best he can. Medical records indicate that Conner participates
in and enjoys exercising activities. See Doc. No. 146 at 25, 197; Doc. No. 146-1 at 62,
100, 126. Records also show that Conner is working on controlling his diet and eating
less. Doc. No. 146 at 60, 116; Doc. No. 146-1 at 126, 413. He has recently lost 15
pounds and is continuing to try to lose weight. Doc. No. 146 at 107, 117, 304; Doc.
No. 146-1 at 127, 413.
      Other district courts have found extraordinary and compelling reasons in similar
situations. See United States v. Clyne, No. 1:16-CR-115-BLW, 2019 WL 3292349, at
*2 (D. Idaho July 22, 2019) (defendant was 72 years old and experienced several heart
attacks while incarcerated and had a pacemaker implanted, and could only walk with the
aid of a walker); United States v. Johns, No. CR 91-392-TUC-CKJ, 2019 WL 2646663,
at *3 (D. Ariz. June 27, 2019) (defendant was 81 years old and suffered from
osteoporosis, osteoarthritis, severe heart disease, a stroke and peripheral vascular
disease); United States v. McGraw, No. 2:02-cr-00018-LJM-CMM, 2019 WL 2059488,
at *3–4 (S.D. Ind. May 9, 2019) (defendant was 72 years old, required a wheelchair and
a portable oxygen machine and suffered from type two diabetes with peripheral
                                           10

    Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 10 of 22
neuropathy, hyperlipidemia, emphysema, chronic kidney disease stage II and chronic
pain). Additionally, the warden of his facility recognized that Conner’s situation could
be extraordinary and compelling and recommended that Conner be considered for
compassionate release, even before the COVID-19 pandemic. See Doc. No. 147-3.
       The BOP Office of General Counsel found that Conner did not meet criteria for
compassionate release. See Doc. No. 147-5. General Counsel relied on Section 3(b) and
Section 4(b) of the BOP’s Program Statement for compassionate release. 2 Section 3(b)
provides that a defendant is eligible for reduction of his sentence if he is completely
disabled, meaning he cannot carry on any self-care and is totally confined to a bed or
chair, or is capable of only limited self-care and is confined to a bed or chair more than
50 percent of waking hours. Section 4(b) provides a defendant is eligible for a sentence
reduction if he is 65 or older, suffering from chronic or serious medical conditions related
to the aging process, experiencing deteriorating mental or physical health that
substantially diminishes his ability to function in a correctional facility, conventional
treatment promises no substantial improvement to his mental or physical condition and
he has served at least 50 percent of his sentence. General Counsel based its denial on
Conner’s ability to independently perform the majority of his ADLs and his ability to
function in a correctional facility. See Doc. No. 147-5.
       However, Guideline § 1B1.13 cmt. n.1(B), does not require that a defendant is
unable to independently perform the majority of his ADLs or that he be unable to function
or care for himself in a correctional facility. It states that extraordinary and compelling
reasons exist if a defendant is at least 65 years old, is experiencing a serious deterioration
in physical health because of the aging process and has served at least 10 years or 75



2
  BOP Program Statement 5050.50: Compassionate Release/Reduction in Sentence: Procedures
for Implementation for 18 U.S.C. §§ 3582 and 4205(g), Federal Bureau of Prisons (Jan. 17,
2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf.



                                             11

    Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 11 of 22
percent of his term of imprisonment, whichever is less. Conner meets all of these
requirements.3 Thus, I find that Conner presents extraordinary and compelling reasons
independent of COVID-19. However, I will also consider the additional factor of the
COVID-19 pandemic and its impact on Conner.


       2.     COVID-19 Pandemic
       The COVID-19 pandemic adds a greater urgency to the extraordinary and
compelling reasons that already exist here. The Centers for Disease Control (CDC) lists
nine categories of people who might be at higher risk from severe illness from COVID-
19.4 Conner appears to fit in six of these categories. He is 73 years old, suffers from a
chronic lung disease (COPD), has a serious heart condition (heart failure), is severely
obese, has diabetes and suffering from stage three chronic kidney disease.
       Dr. Rollin gave the following medical opinion on Conner’s COVID-19 risk:
       My professional medical opinion, based on my review of the current
       medical evidence of COVID-19 infection and the patient’s medical records,
       I believe that Mr. Larry Conner is at extremely high risk of severe
       complications and death if he were to be infected with coronavirus (SARS-
       CoV2). As detailed above, his age, severe COPD, Diabetes, Obesity,
       history of smoking, and chronic kidney disease all make him especially
       vulnerable and make his risk of death from infection extremely high. I
       recommend [] all possible steps to avoid his exposure to the virus.
Doc. No. 142-2 at 2. The Government does not dispute Dr. Rollin’s opinion. Doc. No.
147 at 4.




3
  It is also questionable that Conner is able to independently perform the majority of his ADLs
and able to care for himself within a correctional facility given that the appropriate placement
for him after he is released is at the Iowa Veterans Home, where he will be placed in a nursing
unit. See Doc. No. 142-5.
4
   People Who Are at Higher Risk for Severe Illness, Centers for Disease Control,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
(last visited June 3, 2020).
                                              12

    Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 12 of 22
      Numerous courts have held that a defendant’s health conditions and the presence
of COVID-19 within BOP facilities constitute extraordinary and compelling reasons for
compassionate release. See, e.g., United States v. Ennis, No. EP-02-CR-1430-PRM-1,
2020 WL 2513109, at *6 (W.D. Tex. May 14, 2020) (defendant was 71 years old and
suffering from degenerative spine disease, diabetes, mellitus, hypertension, arthritis,
asthma, hypothyroidism and hyperlipidemia); United States v. Lopez, No. 18-CR-2846
MV, 2020 WL 2489746, at *3 (D.N.M. May 14, 2020) (defendant was 62 years old and
suffering from high blood pressure and type II diabetes); United States v. Handy, No.
3:10-cr-128-8 (RNC), 2020 WL 2487371, at *1 (D. Conn. May 14, 2020) (defendant
was 53 years old and suffering from congestive heart failure, hypertension, obesity and
chronic knee issues); United States v. Ginsberg, No. 14 CR 462, 2020 WL 2494643, at
*2 (N.D. Ill. May 14, 2020) (defendant was 56 and had a history of cardiac and
respiratory disease); United States v. Gutman, No. RDB-19-0069, 2020 WL 2467435, at
*2 (D. Md. May 13, 2020) (defendant was 56 and suffering from multiple sclerosis and
hypertension); United States v. Rivernider, No. 3:10-cr-222 (RNC), 2020 WL 2393959,
at *1 (D. Conn. May 12, 2020) (defendant was 54 and suffering from diabetes, heart
disease and hypertension); United States v. Ullings, No. 1:10-cr-00406, 2020 WL
2394096, at *1 (N.D. Ga. May 12, 2020) (defendant was 66 and suffering from
hypertension and obesity); United States v. Reddy, No. 13-cr-20358, 2020 WL 2320093,
at *1 (E.D. Mich. May 11, 2020) (defendant was 73 years old and suffering from type
II diabetes, hypertension and orthopedic problems); United States v. Foreman, No. 3:19-
cr-62 (VAB), 2020 WL 2315908, at *3 (D. Conn. May 11, 2020) (defendant was 58
years old and suffering from hypertension and obesity); United States v. Simpson, No.
11-cr-00832-SI-3, 2020 WL 2323055, at *1 (N.D. Cal. May 11, 2020) (defendant was
62 years old and suffering from asthma and diabetes); United States v. Valencia, No. 15
Cr. 163 (AT), 2020 WL 2319323, at *1 (S.D.N.Y. May 11, 2020) (defendant was
suffering from heart disease, high blood pressure and epileptic seizures); United States
v. Joseph, No. 18-cr-00350-BLF-1, 2020 WL 2315806, at *1 (N.D. Cal. May 8, 2020)
                                          13

    Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 13 of 22
(defendant was 60 years old and suffering from lung scarring resulting from
coccidioidomycosis); United States v. Pena, No. 15-cr-551 (AJN), 2020 WL 2301199,
at *4 (S.D.N.Y. May 8, 2020) (defendant was 60 years old and suffering from
hypertension and hyperlipidemia); United States v. Amarrah, No. 17-20464, 2020 WL
2220008, at *4 (E.D. Mich. May 7, 2020) (defendant was 45 years old and suffering
from type II diabetes, hypertensive heart disease, cardiac arrhythmia, obstructive sleep
apnea and asthma); United States v. Diep Thi Vo, No. 15-cr-00310-BLF-2, 2020 WL
2300101, at *3 (N.D. Cali. May 7, 2020) (defendant was 74 years old and suffering from
hyperlipidemia, hypertension, vision issues and osteoarthritis); Casey v. United States,
No. 4:18-cr-4, 2020 WL 2297184, at * (E.D. Va. May 6, 2020) (defendant was 76 years
old and suffering from serious cardiac issues); United States v. Howard, 4:15-CR-00018-
BR, 2020 WL 2200855, at *3 (E.D.N.C. May 6, 2020) (defendant was 52 years old and
suffering from COPD, type II diabetes, obesity, stage 3 kidney disease, edema and a
diaphragmatic hernia); United States v. Quintero, No. 08-CR-6007L, 2020 WL 2175171,
at *1 (W.D.N.Y. May 6, 2020) (defendant was suffering from diabetes, a compromised
immune system, obesity and hypertension); United States v. Saad, No. 16-20197, 2020
WL 2251808, at *5 (E.D. Mich. May 5, 2020) (defendant was 71 years old and suffering
from chronic kidney disease, hypertension, pulmonary hypertension, sleep apnea and
shingles); United States v. Reid, No. 17-cr-00175-CRB-2, 2020 WL 2128855, at *1
(N.D. Cali. May 5, 2020) (defendant was 71 years old and suffering from Valley Fever,
hypertension and high cholesterol and a prostate cancer survivor); United States v.
McCarthy, No. 3:92-CR-0230 (JCH), 2020 WL 1698732, at *5 (D. Conn. Apr. 8, 2020)
(defendant was 65 years old and suffering from asthma and COPD).




                                          14

    Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 14 of 22
          While I appreciate that the BOP has taken many measures to prevent the
transmission of COVID-19 among its inmate population,5 the virus has nonetheless spread
through many BOP facilities. The BOP reported on May 1, 2020, that it had tested 2,700
out of the 146,000 inmates within the BOP system for COVID-19, with 70 percent of
those tested being positive.6 As of June 4, 2020, no inmates have tested positive for
COVID-19 at Conner’s facility, Rochester FMC. 7 One staff member has tested positive
but has since recovered.8 However, without knowing whether the BOP is actively testing
inmates and staff members for COVID-19 at Rochester FMC, no active confirmed cases
does not mean that COVID-19 is not present at the facility. Nor does it mean there will
not be a future outbreak at the facility. As the Government acknowledges, despite
extensive measures to prevent transmission, more federal inmates will inevitably contract
COVID-19 going forward.9 See Doc. No. 147 at 8.


5
  According to the BOP’s website, those measures have included limiting inmate movement
within each facility and between facilities, suspending visits, suspending staff training and travel,
screening staff and inmates for COVID-19 symptoms and modifying operations to maximum
social distancing to the extent possible. BOP Implementing Modified Operations, Federal Bureau
of Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last visited June 5, 2020).
6
      Bureau       of     Prisons,    Twitter,   (May     1,             2020,      8:03       AM),
https://twitter.com/OfficialFBOP/status/1256207531820662785.
7
  COVID-19 Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited June 5,
2020).
8
    Id.

9
  Other BOP medical facilities have experienced COVID-19 outbreaks. As of June 4, 2020,
271 inmates, or 20 percent of inmates, have tested positive for COVID-19 at Lexington FMC,
and 5 of those have died. At Devens FMC, 53 inmates (5 percent of inmates) have tested
positive, 1 of which has died. At Fort Worth FMC, 631 inmates (44 percent of inmates) have
tested positive, and 10 of those have died. At Butner FMC, 5 inmates have tested positive. At
Carswell FMC, 2 inmates have tested positive, 1 of which has died. COVID-19 Cases, Bureau
of Prisons, https://www.bop.gov/coronavirus/ (last visited June 5, 2020).



                                                 15

      Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 15 of 22
         The Government points out that long-term care facilities are confronted with
similar problems in controlling the spread of COVID-19.              See Doc. No. 147 at 4.
Conner’s proposed release location is the Iowa Veterans Home in Marshall, Iowa. See
Doc. No. 142-5; Doc. No. 142-6. According to the State of Iowa’s COVID-19 website,
as of June 4, 2020, 34 residents and staff members at the Iowa Veterans Home have
tested positive for COVID-19, and 16 of those have recovered.10 The Iowa Veterans
Home has suspended all admissions due to COVID-19 11 and, like the BOP, has taken
other precautions to prevent transmission of the virus.12             Once the suspension of
admissions is lifted, Conner can be admitted within one to two weeks. Id.
         Due to the nature of BOP correctional facilities and long-term care facilities, there
is some risk that Conner may contract COVID-19 at either Rochester FMC or the Iowa
Veterans Home. However, his comparative risk of contracting COVID-19 at one facility
or the other does not impact the relevant question, which is whether Conner has
established extraordinary and compelling reasons. As explained above, Conner can
establish extraordinary and compelling reasons even without considering COVID-19

10
   COVID-19 In Iowa, https://coronavirus.iowa.gov/pages/long-term-care (last visited June 5,
2020). There are approximately 500 residents and 900 staff members at the Iowa Veterans
Home. About the Iowa Veterans Home, Iowa, https://ivh.iowa.gov/about (last visited June 3,
2020). The Iowa Veterans Home conducted mass testing at the end of April 2020. Iowa Nursing
Home for Veterans Says Two Residents Have Virus, Siouxland Proud (Apr. 25, 2020),
https://www.siouxlandproud.com/news/iowa-news/iowa-nursing-home-for-veterans-says-two-
residents-have-virus/.
11
     See Doc. No. 142-6.
12
   See Novel Coronavirus (COVID-19) – Long Term Care, Iowa Department of Public Health
(IDPH), https://idph.iowa.gov/Emerging-Health-Issues/Novel-Coronavirus/Long-Term-Care
(last visited June 3, 2020) (providing guidance for long term care facilities to follow to protect
residents from COVID-19); Hear from an Iowa Nurse on the Front Lines of COVID-19, Local
5 News (Apr. 30, 2020), https://www.weareiowa.com/article/news/health/coronavirus/iowa-
veterans-home-nurse-marshalltown-coronavirus-outbreak-front-lines-covid-19/524-b7c551f9-
5cd8-4ecf-8632-db6084b7f020.



                                               16

       Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 16 of 22
pandemic. Accordingly, Conner’s motion should not be denied simply because there are
confirmed COVID-19 cases at his proposed release location.13 Instead, if compassionate
release is appropriate way, steps can be taken to delay execution of the court’s order and
to fashion sensible conditions of supervised release to mitigate Conner’s potential
exposure to COVID-19 upon release. Thus, I will proceed with the compassionate release
analysis.


C.     Section 3553(a) Factors and Danger to Community
       Whether Conner is a danger to the community and whether the § 3553(a) factors
support Conner’s release are the more challenging questions in this case. Guideline §
1B1.13(2) provides that compassionate release is appropriate only where “the defendant
is not a danger to the safety of any other person or to the community, as provided in 18
U.S.C. § 3142(g)[.]” Section § 3582(c)(1)(A) requires a court to consider the factors set
forth in 18 U.S.C. § 3553(a) before granting a motion for compassionate release. Section
3553(a) requires that I consider:
       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2) the need for the sentence imposed—
            (A) to reflect the seriousness of the offense, to promote respect for
            the law, and to provide just punishment for the offense;
            (B) to afford adequate deterrence to criminal conduct;
            (C) to protect the public from further crimes of the defendant; and
            (D) to provide the defendant with needed educational or vocational
            training, medical care, or other correctional treatment in the most
            effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for—


13
  Given Connor’s medical needs and finical restrictions, the Iowa Veterans Home appears to be
his best, and currently only, placement option following release.
                                               17

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 17 of 22
          (A) the applicable category of offense committed by the applicable
          category of defendant as set forth in the guidelines [issued by the
          Sentencing Commission . . .;]
       (5) any pertinent policy statement [issued by the Sentencing Commission .
       . .’]
       (6) the need to avoid unwarranted sentence disparities among defendants
       with similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.
18 U.S.C. § 3553(a).
       Conner acknowledges that his present offense is serious. Doc. No. 142 at 15.
However, he argues that it is a non-violent drug offense. Id. He also argues that he has
served more than two-thirds of his sentence and early release would not minimize the
seriousness of his offense or undermine deterrence. Doc. No. 151 at 6. He also
acknowledges his criminal history but argues he is not a danger to the community because
he has been disciplinary free in prison since a 2013 incident with heroin. Doc. No. 142
at 15. He also points to the fact that he is going to require ongoing health care at a facility
such as the Iowa Veterans Home. Id.
       The Government argues that the Section 3553(a) factors weigh against early
release. Doc. No. 147 at 10. The Government correctly notes that Conner is a career
offender with a lengthy criminal history. Id. The Government also argues that Conner
still poses a danger to the community, pointing out that he was suffering from many of
his present health conditions when he committed the instant offense. Id.
       Considering the § 3553(a) factors, the nature and circumstances of the instant
offense and Conner’s criminal history are undoubtedly serious and weigh against granting
compassionate release. His offense in this case involved participation in a conspiracy to
distribute a large amount of methamphetamine.           Doc. No. 108 at ¶¶ 18–23.          He
committed the offense while on supervised release following a previous federal felony




                                              18

    Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 18 of 22
conviction.14 Id. at ¶ 55. Committing another federal offense while on supervised release
is very serious. However, the offense conduct did not involve any violence. Conner
also has a lengthy and serious criminal history. See id. at ¶¶ 40–53. Again, however,
that history does not involve any violent crimes. Apart from the prior federal conviction,
Conner’s criminal history includes convictions for larceny, forgery, burglary, theft,
OWI, carrying a concealed weapon, possession of a controlled substance and delivery of
a controlled substance. Id. at ¶¶ 40–52.
       The remaining § 3553(a) factors outweigh the seriousness of the present offense
and Conner’s criminal history. Conner’s most relevant personal characteristics (age,
poor health and resulting vulnerability to COVID-19) weigh heavily in favor of release.
Conner suffers from numerous serious health conditions and his mobility is extremely
limited because of back pain. He has served much of his sentence while battling his
health problems and experiencing significant pain. This means that his sentence has been
significantly more laborious than that served by most inmates. See United States v.
McGraw, No. CR02-00018, 2019 WL 2059488, at *5 (S.D. Ind. May 9, 2019); Beck,
2019 WL 2716505, at *11; United States v. Gray, No. CR02-00018, 2019 WL 4572816,
at *5 (S.D. Ind. Sept. 20, 2019).
       Releasing Conner will not pose a danger to the safety of the community because
in his current state, his ability to be a threat is significantly diminished. He is largely
confined to his wheelchair, requires almost constant supplemental oxygen, uses inhalers
multiple times in a day and requires constant wound care. He is unable to travel without




14
   In 1996, Judge Bennett sentenced Conner to 120 months’ in prison for possession of a stolen
firearm. Doc. No. 108 at ¶ 12. In that case, Conner and others broke into residences and stole
items, including firearms, to finance their drug habit. CR96-4009-MWB, Doc. No. 343. This
is serious conduct which is compounded by the fact that there is always a risk that stolen firearms
will then be used to commit additional crimes which could include injury or death.



                                                19

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 19 of 22
the assistance of others. His health conditions mean that he will likely have to reside at
a long-term care facility for the remainder of his life.15
       In addition, Conner has demonstrated largely good behavior while incarcerated.
He was found in possession of heroin in 2013 but has maintained clear conduct otherwise.
Doc. No. 147-1 at 2. He has obtained his GED and participated in drug treatment
programing. Id. at 1. As discussed above, his proposed release plan is to live at the
Iowa Veterans Home, where Conner will have access to on-site medical services and a
supportive community.16 Conner will not be returning to the same environment to which
he was released from prison in 2004 and started committing the instant offense. Further,
Conner will be subject to supervised release for ten years following his release. See Doc.
No. 106 at 3. Supervised release will reduce whatever risk Conner may pose to the
public. See Schmitt, 2020 WL 96904, at *5.
       Conner has been incarcerated for approximately 144 months. See Doc. No. 29
(stating that he has been detained since approximately May 6, 2008, for the current
offense).   His projected release date is less than three years away.          His difficult
incarceration, his health-related physical limitations and the continued restrictions on his
freedom through the use of supervised release, together, satisfy the goal of imposing
sufficient punishment. I have no concern that releasing Conner under these unusual
circumstances would undermine the goal of deterrence. Nor would his release produce
an unwarranted sentencing disparity, as the reduced sentence would account for his




15
  While the Government correctly points out that Conner committed the instant offense while
suffering from some of his current ailments, there is no question that his health has sharply
declined while he has been incarcerated.
16
  See Life at IVH, Iowa Veterans Home, https://ivh.iowa.gov/admissions (last accessed June 3,
2020).



                                             20

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 20 of 22
unique medical circumstances.17 After considering all of the applicable factors, I find
that Conner is eligible for compassionate release and will therefore grant his motion.


                                   V.     CONCLUSION
       For the foregoing reasons:
       1.     Defendant Larry Conner’s motion (Doc. No. 141) for compassionate
release is granted. However, execution of this order is stayed for twenty-eight (28) days
to allow the Bureau of Prisons and United States Probation an opportunity to make the
necessary arrangements for Conner’s release.18
       2.     Based on the stay of execution described in the preceding paragraph,
Conner’s term of imprisonment is hereby reduced to time served as July 6, 2020.
       3.     All other aspects of the judgment (Doc. No. 106) remain in effect, including
those related to Conner’s term of supervised release.
       4.     The Clerk of Court shall provide a copy of this order to the Probation Office
and the institution where Conner is incarcerated.




17
   While not dispositive and acknowledging that Conner was sentenced according to an
11(c)(1)(C) agreement, it is likely that Conner would have already been released if he were
sentenced according to today’s law. While there have been various changes in the law that would
affect Conner’s sentence, of greatest note is that Conner’s mandatory minimum under today’s
law would be 15 years rather than 20 years and he would no longer be classified as a career
offender pursuant to U.S.S.G. § 4B1.1. See First Step Act, Pub. L. No. 115-391, §
401(a)(2)(A), 132 Stat. 5194, 5220; Doc. No. 108 at ¶¶ 35, 52 (one of Conner’s career offender
predicates was an Iowa burglary conviction); Mathis v. United States, 136 S. Ct. 2243, 2257
(2016) (holding that Iowa’s burglary statute is broader than generic burglary).
18
 This extended stay is intended to provide time for Connor to be admitted to the Iowa Veterans
Homes or for other suitable arrangements to be made.
                                              21

     Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 21 of 22
  IT IS SO ORDERED.
  DATED this 8th day of June, 2020.




                                 __________________________
                                 Leonard T. Strand, Chief Judge




                                  22

Case 5:07-cr-04095-LTS-KEM Document 152 Filed 06/08/20 Page 22 of 22
